        Case: 4:19-cv-00177-DAS Doc #: 16 Filed: 05/27/20 1 of 1 PageID #: 799




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

CYNTHIA MICHELLE WATSON,                     §
    Plaintiff,                               §
                                             §
v.                                           §    Civil Action No. 4:19-cv-00177-DAS
                                             §
ANDREW M. SAUL,                              §
Commissioner of the                          §
Social Security Administration,              §
       Defendant,                            §

                                            ORDER

       On this date came for consideration Defendant’s Motion to Remand pursuant to sentence

four of the Social Security Act, 42 U.S.C. § 405(g) filed by the Commissioner of Social Security,

Defendant herein, and the Court being advised in the premises is of the opinion that said Motion

should be GRANTED.

       It is therefore ORDERED, ADJUDGED, and DECREED that this cause be

REMANDED to the Commissioner of Social Security pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

       THIS, the 27th day of May, 2020.


                                             /s/ David A. Sanders
                                             DAVID A. SANDERS
                                             United States Magistrate Judge
